
	
		II
		112th CONGRESS
		1st Session
		S. 1048
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2011
			Mr. Menendez (for
			 himself, Mr. Lieberman,
			 Mr. Kyl, Mr.
			 Casey, Mrs. Gillibrand,
			 Ms. Collins, and
			 Mr. Kirk) introduced the following bill;
			 which was read twice and referred to the Committee on Foreign
			 Relations
		
		A BILL
		To expand sanctions imposed with respect to the Islamic
		  Republic of Iran, North Korea, and Syria, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Iran, North Korea, and Syria
			 Sanctions Consolidation Act of 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					TITLE I—Sanctions with respect to the Islamic Republic of
				Iran
					Subtitle A—Expansion of sanctions with respect to the Islamic
				Republic of Iran
					Sec. 101. United States policy with respect to the acquisition
				of nuclear weapons capabilities by the Islamic Republic of Iran.
					Sec. 102. Sense of Congress with respect to the acquisition of
				nuclear weapons capabilities by the Islamic Republic of Iran.
					Sec. 103. Sanctions with respect to persons engaging in certain
				joint ventures with the Islamic Republic of Iran.
					Sec. 104. Strengthening the Iran Sanctions Act of
				1996.
					Sec. 105. Disclosures to the Securities and Exchange Commission
				relating to sanctionable activities.
					Sec. 106. Deadline for regulations with respect to financial
				institutions maintaining accounts for foreign financial
				institutions.
					Sec. 107. Diplomatic efforts to expand multilateral sanctions
				regime with respect to the Islamic Republic of Iran.
					Sec. 108. Report on certain actions of the Central Bank of
				Iran.
					Sec. 109. Report on entities that provide refined petroleum
				products to the Islamic Republic of Iran.
					Sec. 110. Government Accountability Office report on providers
				of goods and services to Iranian energy sector.
					Subtitle B—Application of sanctions against affiliates of
				Iran’s Islamic Revolutionary Guard Corps
					Sec. 121. Definitions.
					Sec. 122. Sanctions against affiliates of Iran’s Islamic
				Revolutionary Guard Corps.
					Sec. 123. Measures against foreign persons or entities
				supporting Iran’s Islamic Revolutionary Guard Corps.
					Sec. 124. Exportation of petroleum, oil, and natural gas
				produced by Iran’s Islamic Revolutionary Guard Corps or its
				affiliates.
					Sec. 125. Rule of construction.
					Subtitle C—Human rights sanctions
					Sec. 131. Definitions.
					Sec. 132. Imposition of sanctions with respect to the transfer
				of goods or technologies to the Islamic Republic of Iran that may be used to
				commit human rights abuses.
					Sec. 133. Iran freedom support act reauthorization.
					Sec. 134. Special representative on human rights and democracy
				in the Islamic Republic of Iran.
					Sec. 135. Comprehensive strategy to promote Internet freedom
				and access to information in the Islamic Republic of Iran.
					Sec. 136. Expedited consideration of requests for authorization
				of human rights and democracy-related activities with respect to the Islamic
				Republic of Iran.
					Subtitle D—General provisions
					Sec. 141. Termination.
					TITLE II—Expansion of sanctions with respect to the Islamic
				Republic of Iran, North Korea, and Syria 
					Sec. 201. Definitions.
					Sec. 202. Sanctions applicable under the Iran, North Korea, and
				Syria Nonproliferation Act.
					Sec. 203. Identification of, and immigration restrictions on,
				senior officials of the governments of the Islamic Republic of Iran, North
				Korea, and Syria, and their associates.
					Sec. 204. Reports by certain financial institutions with
				respect to activities carried out with sanctioned financial
				institutions.
					Sec. 205. Sanctions with respect to critical defense resources
				provided to or acquired from the Islamic Republic of Iran, North Korea, or
				Syria.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Successive
			 presidents have clearly identified the unacceptability of the Iranian regime’s
			 pursuit of nuclear weapons capabilities and the danger that pursuit presents to
			 the United States, to allies and partners of the United States, and to global
			 security.
			(2)In May 1995,
			 President Bill Clinton stated, The specter of an Iran armed with weapons
			 of mass destruction and the missiles to deliver them haunts not only Israel but
			 the entire Middle East and ultimately all the rest of us as well. The United
			 States and, I believe, all the Western nations have an overriding interest in
			 containing the threat posed by Iran..
			(3)In the 2006 State
			 of the Union address, President George W. Bush stated, The Iranian
			 government is defying the world with its nuclear ambitions, and the nations of
			 the world must not permit the Iranian regime to gain nuclear weapons. America
			 will continue to rally the world to confront these threats..
			(4)In February 2009,
			 President Barack Obama committed to developing a strategy to use all
			 elements of American power to prevent Iran from developing a nuclear
			 weapon.
			(5)The Islamic
			 Republic of Iran is a major threat to the national security interests of the
			 United States, exemplified not only by its nuclear program but also by its
			 material assistance to armed groups in Iraq and Afghanistan, to the Palestinian
			 group Hamas, to the Lebanese group Hezbollah, and to other extremists that seek
			 to undermine regional stability. Those relationships provide the Iranian regime
			 with potential asymmetric delivery capabilities for nuclear or other
			 unconventional weapons.
			(6)The Islamic
			 Republic of Iran’s growing inventory of ballistic missiles and other
			 destabilizing types of conventional weapons provides the Iranian regime the
			 capabilities to enhance its projection of power throughout the region and to
			 undermine the national security interests of the United States and its friends
			 and allies.
			(7)If the Islamic
			 Republic of Iran achieved a nuclear weapons capability, it would, among other
			 things—
				(A)likely lead to
			 the proliferation of nuclear weapons throughout the region, where several
			 states have already indicated interest in nuclear programs, and would
			 dramatically undercut 60 years of efforts by the United States to stop the
			 spread of nuclear weapons;
				(B)greatly increase
			 the threat of nuclear terrorism;
				(C)significantly
			 expand the Islamic Republic of Iran’s destabilizing and malign influence in the
			 region;
				(D)insulate the
			 Iranian regime from international pressure, giving it wider scope to oppress
			 its citizens and to pursue aggression regionally and globally;
				(E)embolden all
			 terrorist groups supported by the Islamic Republic of Iran, including Hamas and
			 Hezbollah; and
				(F)directly threaten
			 several friends and allies of the United States, especially Israel, whose very
			 right to exist has been denied successively by every leader of the Islamic
			 Republic of Iran, and which the President of Iran, Mahmoud Ahmadinejad, says
			 should be wiped off the map.
				ISanctions with
			 respect to the Islamic Republic of Iran
			AExpansion of
			 sanctions with respect to the Islamic Republic of Iran
				101.United States
			 policy with respect to the acquisition of nuclear weapons capabilities by the
			 Islamic Republic of IranIt is
			 the policy of the United States to prevent the Islamic Republic of Iran from
			 acquiring a nuclear weapons capability. Although nothing in this Act shall be
			 construed as an authorization of the use of force with respect to the Islamic
			 Republic of Iran, all options remain on the table.
				102.Sense of
			 Congress with respect to the acquisition of nuclear weapons capabilities by the
			 Islamic Republic of IranIt is
			 the sense of Congress that the current Government of the Islamic Republic of
			 Iran, having engaged in a consistent and longstanding pattern of deceptive and
			 illicit conduct related to the development of a nuclear weapons program in
			 violation of international obligations, as well as aggressive conduct against
			 the Islamic Republic of Iran’s neighbors, cannot be trusted by the United
			 States or the international community to possess indigenous enrichment or
			 reprocessing technologies.
				103.Sanctions with
			 respect to persons engaging in certain joint ventures with the Islamic Republic
			 of IranSection 5(a) of the
			 Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is
			 amended—
					(1)in the subsection heading, by striking
			 With Respect
			 to and all that follows through to Iran and inserting
			 relating to petroleum
			 resources; and
					(2)by adding at the end the following:
						
							(4)Certain joint
				ventures with IranExcept as provided in subsection (f), the
				President shall impose 3 or more of the sanctions described in section 6(a)
				with respect to a person if the President determines that the person knowingly,
				on or after the date of the enactment of the Iran, North Korea, and Syria Sanctions Consolidation Act
				of 2011, participates in a joint venture with respect to the
				development of petroleum resources outside of Iran—
								(A)in which Iran is
				a substantial partner or investor; or
								(B)through which
				Iran could receive technological knowledge or equipment that could contribute
				to the enhancement of Iran's ability to develop petroleum resources in
				Iran.
								.
					104.Strengthening
			 the Iran Sanctions Act of 1996
					(a)Inclusion of
			 certain infrastructure construction in sanctionable activity relating to
			 refined petroleum productsSection 5(a)(2)(B) of the Iran
			 Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is amended to
			 read as follows:
						
							(B)Goods, services, technology, information,
				or support describedGoods,
				services, technology, information, or support described in this subparagraph
				are goods, services, technology, information, or support that could directly
				and significantly facilitate the maintenance or expansion of Iran's domestic
				production of refined petroleum products, including any direct and significant
				assistance with respect to the construction, modernization, or repair
				of—
								(i)petroleum refineries or associated
				infrastructure; or
								(ii)port facilities, railroads, or roads, if
				the primary use of those facilities, railroads, or roads is to support the
				transportation of refined petroleum
				products.
								.
					(b)Definition of
			 credible information; requests by Members of CongressSection
			 4(e) of the Iran Sanctions Act of 1996 is amended by adding at the end the
			 following:
						
							(4)Credible
				information definedThe term credible information
				means, with respect to a person—
								(A)a public
				announcement by the person that the person has engaged in an activity described
				in section 5(a);
								(B)an announcement
				by the Government of Iran that the person has engaged in such an activity;
				or
								(C)information
				indicating that the person has engaged in such an activity that is set forth
				in—
									(i)a
				report to stockholders of the person;
									(ii)a report of the
				Government Accountability Office, the Energy Information Administration, or the
				Congressional Research Service; or
									(iii)a report or
				publication of a similarly reputable governmental organization.
									(5)Requests by
				Members of Congress
								(A)In
				generalExcept as provided in subparagraph (B), not later than 60
				days after receiving a written request from a Member of Congress with respect
				to whether a person has engaged in an activity described in section 5(a), the
				President shall inform that Member of the determination of the President with
				respect to whether or not that person has engaged in such an activity.
								(B)Exception for
				ongoing investigationsThe President may decline to inform a
				Member of Congress who submits a request under subparagraph (A) with respect to
				a person of the determination of the President with respect to that person
				if—
									(i)the person is the
				subject of an ongoing investigation under this subsection; and
									(ii)the President
				informs the Member, in an unclassified format, that the person is the subject
				of such an
				investigation.
									.
					105.Disclosures to
			 the Securities and Exchange Commission relating to sanctionable
			 activities
					(a)In
			 generalSection 13 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end
			 the following new subsection:
						
							(r)Disclosure of
				certain activities relating to Iran, terrorism, and the proliferation of
				weapons of mass destruction
								(1)General
				disclosure requiredEach issuer required to file an annual or
				quarterly report under subsection (a) shall include with such report a
				statement of whether, during the period since the issuer made the last such
				report, the issuer or any affiliate of the issuer—
									(A)engaged in an
				activity described in section 5 of the Iran Sanctions Act of 1996 (Public Law
				104–172; 50 U.S.C. 1701 note);
									(B)knowingly engaged in an activity described
				in subsection (c)(2) of section 104 of the Comprehensive Iran Sanctions,
				Accountability, and Divestment Act of 2010 (22 U.S.C. 8513) or knowingly
				violated regulations prescribed under subsection (d)(1) or (e)(1) of such
				section 104; or
									(C)knowingly conducted any transaction or
				dealing with—
										(i)any person the
				property and interests in property of which are blocked pursuant to Executive
				Order 13224 (66 Fed. Reg. 49079; relating to blocking property and prohibiting
				transacting with persons who commit, threaten to commit, or support
				terrorism);
										(ii)any person the
				property and interests in property of which are blocked pursuant to Executive
				Order 13382 (70 Fed. Reg. 38567; relating to blocking of property of weapons of
				mass destruction proliferators and their supporters); or
										(iii)any person on
				the list contained in Appendix A to part 560 of title 31, Code of Federal
				Regulations (commonly known as the Iranian Transactions
				Regulations).
										(2)Specific
				disclosure requiredIf an
				issuer reports under paragraph (1) that the issuer or an affiliate of the
				issuer has engaged in any activity described in that paragraph, the issuer
				shall include with the statement required under that paragraph a detailed
				description of each such activity, including—
									(A)the nature and extent of the
				activity;
									(B)the revenues and
				profits, if any, attributable to the activity; and
									(C)whether the issuer or the affiliate of the
				issuer (as the case may be) intends to continue the activity.
									(3)Investigation of
				disclosuresWhen the
				Commission receives a report under paragraph (1) from an issuer that the issuer
				or an affiliate of the issuer has engaged in any activity described in that
				paragraph, the President shall—
									(A)initiate an investigation into the possible
				imposition of sanctions under the Iran Sanctions Act of 1996 (Public Law
				104–172; 50 U.S.C. 1701 note), section 104 of the Comprehensive Iran Sanctions,
				Accountability, and Divestment Act of 2010 (22 U.S.C. 8513), the Executive
				Orders or regulations specified in paragraph (1)(C), or any other provision of
				law; and
									(B)not later than
				180 days after initiating such an investigation, make a determination with
				respect to whether sanctions should be imposed with respect to the issuer or
				the affiliate of the issuer (as the case may be).
									(4)Public
				disclosure of informationThe Commission shall promptly—
									(A)make the
				information provided to the Commission under paragraphs (1) and (2) available
				to the public by posting the information on the Internet Web site of the
				Commission; and
									(B)provide a copy of
				that information to—
										(i)the President;
										(ii)the Committee on Foreign Affairs and the
				Committee on Financial Services of the House of Representatives; and
										(iii)the Committee on Foreign Relations and the
				Committee on Banking, Housing, and Urban Affairs of the Senate.
										(5)SunsetThe provisions of this subsection shall
				terminate on the date that is 30 days after the date on which the President
				makes the certification described in section 401(a) of the Comprehensive Iran
				Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C.
				8551(a)).
								.
					(b)Effective
			 dateThe amendment made by subsection (a) shall take effect with
			 respect to reports required to be filed with the Securities and Exchange
			 Commission after the date that is 90 days after the date of the enactment of
			 this Act.
					106.Deadline for
			 regulations with respect to financial institutions maintaining accounts for
			 foreign financial institutionsSection 104(e)(1) of the Comprehensive Iran
			 Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513(e)(1)) is
			 amended by striking The Secretary and inserting Not later
			 than 90 days after the date of the enactment of the
			 Iran, North Korea, and Syria Sanctions
			 Consolidation Act of 2011, the Secretary.
				107.Diplomatic
			 efforts to expand multilateral sanctions regime with respect to the Islamic
			 Republic of Iran
					(a)Multilateral
			 negotiationsIn order to further the policy set forth in section
			 101, Congress urges the President to immediately initiate diplomatic efforts,
			 both in appropriate international fora such as the United Nations and
			 bilaterally with allies of the United States, to expand the multilateral
			 sanctions regime with respect to the Islamic Republic of Iran,
			 including—
						(1)qualitatively
			 expanding the United Nations Security Council sanctions regime with respect to
			 the Islamic Republic of Iran to include—
							(A)a provision
			 prohibiting the issuance of visas to any official of the Government of the
			 Islamic Republic of Iran who is involved in—
								(i)human rights
			 violations in or outside of the Islamic Republic of Iran;
								(ii)the development
			 of the nuclear weapons program of the Islamic Republic of Iran; or
								(iii)support by the
			 Government of the Islamic Republic of Iran for terrorist organizations,
			 including Hamas and Hezbollah;
								(B)a provision
			 requiring each member country of the United Nations to prohibit the Islamic
			 Republic of Iran Shipping Lines and cargo flights of Iran Air from landing at
			 ports in that country because of the role of those organizations in
			 proliferation and illegal arms sales; and
							(C)a provision
			 authorizing and requiring international interdiction of aircraft or vessels
			 suspected of being involved in smuggling of weapons or items relating to the
			 proliferation of weapons of mass destruction by North Korea, the Islamic
			 Republic of Iran, or Syria;
							(2)qualitatively
			 expanding the range of sanctions imposed with respect to the Islamic Republic
			 of Iran by the European Union, South Korea, Japan, Australia, and other key
			 allies of the United States;
						(3)expanding efforts
			 to limit the development of petroleum resources and the importation of refined
			 petroleum products by the Islamic Republic of Iran; and
						(4)developing
			 initiatives aimed at—
							(A)increasing the
			 production of crude oil in countries other than the Islamic Republic of Iran;
			 and
							(B)assisting
			 countries that purchase or otherwise obtain crude oil or other petroleum
			 products from the Islamic Republic of Iran to reduce their dependence crude oil
			 and petroleum products from the Islamic Republic of Iran.
							(b)Reports to
			 CongressNot later than 180 days after the date of the enactment
			 of this Act, and annually thereafter, the President shall submit to the
			 appropriate congressional committees a report on the extent to which diplomatic
			 efforts described in subsection (a) have been successful that includes—
						(1)an identification
			 of the countries that have agreed to impose additional sanctions or take other
			 measures to further the policy set forth in section 101 and a description of
			 those measures;
						(2)an identification
			 of the countries that have not agreed to impose such sanctions or measures;
			 and
						(3)with respect to
			 the countries described in paragraph (2), recommendations with respect to other
			 measures the United States could take to further the policy set forth in
			 section 101.
						(c)Interim report
			 on multilateral sanctions; monitoringNot later than 90 days
			 after the date of the enactment of this Act, the President shall submit to the
			 appropriate congressional committees a report on—
						(1)the countries
			 that have established legislative or administrative standards providing for the
			 imposition of economic sanctions with respect persons that conduct business or
			 have investments in Iran and their affiliates;
						(2)the extent and
			 duration of each instance of the application of such sanctions by such
			 countries; and
						(3)the disposition
			 of any decision by the World Trade Organization or its predecessor organization
			 with respect to whether the imposition of any such sanction by any such country
			 is inconsistent with the obligations of that country as a member of the World
			 Trade Organization or under the General Agreement on Tariffs and Trade.
						108.Report on
			 certain actions of the Central Bank of IranNot later than 90 days after the date of the
			 enactment of this Act, the President shall submit to Congress a report on the
			 involvement of the Central Bank of Iran in supporting—
					(1)the development of weapons of mass
			 destruction by the Islamic Republic of Iran; and
					(2)support for acts
			 of international terrorism by the Government of the Islamic Republic of
			 Iran.
					109.Report on
			 entities that provide refined petroleum products to the Islamic Republic of
			 Iran
					(a)ReportNot
			 later than 90 days after the date of the enactment of this Act, and annually
			 thereafter, the President shall submit to Congress a report that identifies,
			 based on credible information (as defined in section 4(e)(4) of the Iran
			 Sanctions Act of 1996, as amended by section 104(b) of this Act) available to
			 the President—
						(1)any entity that
			 has sold or is selling a refined petroleum product to the Islamic Republic of
			 Iran; and
						(2)the country where
			 that refined petroleum was refined.
						(b)Effect of
			 failure To submit reportIf, in any year, the President does not
			 submit the report required by subsection (a) by the date required by that
			 subsection, for each 30-day period that begins after that date, an amount
			 equivalent to 10 percent of the amount appropriated for the Bureau of
			 Legislative Affairs of the Department of State for the preceding 30-day period
			 shall be rescinded.
					(c)WaiverThe
			 President may waive the application of subsection (b) on a case-by-case basis
			 if the President—
						(1)certifies that
			 the waiver is in the national interest; and
						(2)notifies Congress
			 in writing not later than 15 days before the waiver takes effect.
						110.Government
			 Accountability Office report on providers of goods and services to Iranian
			 energy sectorNot later than
			 180 days after the date of the enactment of this Act, and annually thereafter,
			 the Comptroller General of the United States shall submit to Congress a report
			 listing all foreign investors in the energy sector of the Islamic Republic of
			 Iran, including—
					(1)all entities that export gasoline and other
			 refined petroleum products to the Islamic Republic of Iran;
					(2)all entities involved in providing refined
			 petroleum products to the Islamic Republic of Iran, including entities that
			 provide ships to transport refined petroleum products to the Islamic Republic
			 of Iran and entities that provide insurance or reinsurance for shipments of
			 refined petroleum products to the Islamic Republic of Iran; and
					(3)all entities involved in commercial
			 transactions of any kind, including joint ventures anywhere in the world, with
			 Iranian energy companies.
					BApplication of
			 sanctions against affiliates of Iran’s Islamic Revolutionary Guard
			 Corps
				121.DefinitionsIn this subtitle:
					(1)Appropriate
			 congressional committeesThe
			 term appropriate congressional committees means—
						(A)the Committee on Banking, Housing, and
			 Urban Affairs and the Committee on Foreign Relations of the Senate; and
						(B)the Committee on Financial Services and the
			 Committee on Foreign Affairs of the House of Representatives.
						(2)Foreign
			 personThe term foreign person has the meaning given
			 the term in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172;
			 50 U.S.C. 1701 note).
					(3)Iran’s Islamic
			 Revolutionary Guard CorpsThe
			 term Iran’s Islamic Revolutionary Guard Corps includes the Iran’s
			 Islamic Revolutionary Guard Corps-Qods Force.
					122.Sanctions
			 against affiliates of Iran’s Islamic Revolutionary Guard Corps
					(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, and as appropriate
			 thereafter, the President shall identify in, and, in the case of a foreign
			 person or foreign entity not already so designated, shall designate for
			 inclusion in the Annex to Executive Order 13382 (70 Fed. Reg. 38567; relating
			 to blocking property of weapons of mass destruction proliferators and their
			 supporters) and shall apply all applicable sanctions of the United States
			 pursuant to Executive Order 13382 to each foreign person or foreign entity for
			 which there is a reasonable basis for determining that the person or
			 entity—
						(1)is as an agent, alias, front,
			 instrumentality, official, or affiliate of Iran’s Islamic Revolutionary Guard
			 Corps; or
						(2)is an individual serving as a
			 representative of Iran’s Islamic Revolutionary Guard Corps.
						(b)Priority for
			 investigationIn carrying out
			 this section, the President shall give priority to investigating—
						(1)foreign persons and foreign entities
			 identified under section 560.304 of title 31, Code of Federal Regulations
			 (relating to the definition of the Government of the Islamic Republic of Iran);
			 and
						(2)foreign persons and foreign entities for
			 which there is a reasonable basis to suspect that the person or entity has
			 conducted or attempted to conduct one or more sensitive transactions or
			 activities described in subsection (c).
						(c)Sensitive
			 transaction or activityA
			 sensitive transaction or activity referred to in subsection (b) is—
						(1)a financial transaction or series of
			 transactions valued at more than $1,000,000 in the aggregate in any 12-month
			 period involving a non-Iranian financial institution;
						(2)a
			 transaction to facilitate the manufacture, import, export, or transfer of items
			 needed for the development of nuclear, chemical, biological, or advanced
			 conventional weapons, including ballistic missiles;
						(3)a
			 transaction relating to the manufacture, procurement, or sale of goods,
			 services, and technology relating to the Islamic Republic of Iran’s energy
			 sector, including the development of the energy resources of the Islamic
			 Republic of Iran, exportation of petroleum products, and importation of refined
			 petroleum and refining capacity available to the Islamic Republic of
			 Iran;
						(4)a
			 transaction relating to the procurement of sensitive technologies (as defined
			 in section 106(c) of the Comprehensive Iran Sanctions, Accountability, and
			 Divestment Act of 2010 (22 U.S.C. 8515(c)); or
						(5)an attempt to exert a malign influence in
			 the internal affairs of Iraq, Afghanistan, or Lebanon.
						(d)Exclusion from
			 United StatesThe Secretary
			 of State shall deny a visa to, and the Secretary of Homeland Security shall
			 exclude from the United States, any alien who, on or after the date of the
			 enactment of this Act, is a foreign person designated for inclusion in the
			 Annex to Executive Order 13382 pursuant to subsection (a).
					(e)Rule of
			 constructionNothing in this
			 section shall be construed to remove any sanction of the United States in force
			 with respect to Iran’s Islamic Revolutionary Guard Corps as of the date of the
			 enactment of this Act by reason of the fact that Iran’s Islamic Revolutionary
			 Guard Corps is an entity of the Government of the Islamic Republic of
			 Iran.
					123.Measures
			 against foreign persons or entities supporting Iran’s Islamic Revolutionary
			 Guard Corps
					(a)Identification
			 and notificationThe
			 President shall notify the appropriate congressional committees in any case in
			 which the President determines that there is credible information indicating
			 that a foreign person or foreign entity, on or after the date of the enactment
			 of this Act, knowingly—
						(1)materially
			 assists, sponsors, or provides financial, material, or technological support
			 for, or goods or services in support of, Iran’s Islamic Revolutionary Guard
			 Corps or any person or entity that is identified pursuant to section 122(a) as
			 an agent, alias, front, instrumentality, official, or affiliate of Iran’s
			 Islamic Revolutionary Guard Corps or an individual serving as a representative
			 of Iran’s Islamic Revolutionary Guard Corps; or
						(2)conducts any
			 commercial transaction or financial transaction, including a transaction
			 relating to the energy sector of the Islamic Republic of Iran, with Iran’s
			 Islamic Revolutionary Guard Corps or any person or entity described in
			 paragraph (1).
						(b)Waiver
						(1)In
			 generalNotwithstanding any other provision of this title and
			 subject to paragraph (2), the President is not required to make any
			 identification or designation of, or determination with respect to, a foreign
			 person or foreign entity for purposes of this title if doing so would cause
			 damage to the national security of the United States, including through the
			 divulgence of sources and methods of intelligence or other critical classified
			 information.
						(2)Notice to
			 CongressThe President shall
			 notify Congress of any exercise of the authority of paragraph (1) and shall
			 include in the notification an identification of the foreign person or foreign
			 entity, including a description of any activity or transaction that would have
			 caused the identification, designation, or determination for purposes of this
			 title.
						(c)Sanctions
						(1)In
			 generalNot later than 60 days after the date on which the
			 President provides notice to the appropriate congressional committees pursuant
			 to subsection (a), the President shall apply to each foreign person or foreign
			 entity identified in the notice, for a period of not less than 2 years, the
			 following sanctions:
							(A)No department or agency of the United
			 States Government may procure or enter into a contract for the procurement of
			 goods or services from the person or entity.
							(B)No products
			 produced by the person or entity may be imported into the United States.
							(2)TerminationThe President may terminate the sanctions
			 applied to a foreign person or foreign entity pursuant to paragraph (1) if the
			 President determines that the person or entity—
							(A)no longer engages in the activity or
			 activities for which the sanctions were imposed; and
							(B)has provided assurances to the United
			 States Government that it will not engage in the activity or activities in the
			 future.
							(d)IEEPA
			 sanctionsThe President may exercise the authorities provided
			 under section 203(a) of the International Emergency Economic Powers Act (50
			 U.S.C. 1702(a)) to impose additional sanctions on each foreign person or
			 foreign entity identified pursuant to subsection (a) of this section, for a
			 period of not less than 2 years, without regard to section 202 of that
			 Act.
					(e)Waiver
						(1)In
			 generalThe President may waive the application of any sanction
			 described in subsection (c) with respect to a foreign person or foreign entity
			 if the President—
							(A)(i)determines that the
			 person or entity has ceased the activity that resulted in the notification
			 under subsection (a) with respect to the person or entity (as the case may be)
			 and has taken measures to prevent its recurrence; or
								(ii)determines that it is in the
			 national security interests of the United States to do so; and
								(B)submits to the
			 appropriate congressional committees a report that contains the reasons for the
			 determination.
							(2)Form of
			 reportA report submitted under paragraph (1)(B) shall be
			 submitted in unclassified form, but may contain a classified annex.
						124.Exportation of
			 petroleum, oil, and natural gas produced by Iran’s Islamic Revolutionary Guard
			 Corps or its affiliates
					(a)In
			 generalExcept as provided in subsection (c), the President shall
			 impose the sanctions described in section 6(a) of the Iran Sanctions Act of
			 1996 (Public Law 104–172; 50 U.S.C. 1701 note) with respect to a person if the
			 President determines that the person knowingly, on or after the date of the
			 enactment of this Act, provides any service described in subsection (b) with
			 respect to the exportation of petroleum, oil, or liquified natural gas to be
			 refined or otherwise processed outside of the Islamic Republic of Iran
			 if—
						(1)Iran’s Islamic
			 Revolutionary Guard Corps or any of its affiliates were directly and
			 significantly involved in the development, extraction, production,
			 transportation, or sale of such petroleum, oil, or liquefied natural gas in
			 Iran; and
						(2)(A)the fair market value
			 of such petroleum, oil, or liquefied natural gas is $1,000,000 or more;
			 or
							(B)during a 12-month period, the
			 aggregate fair market value of such petroleum, oil, or liquefied natural gas is
			 $5,000,000 or more.
							(b)Services
			 describedThe services described in this subsection are—
						(1)refining or
			 otherwise processing petroleum, oil, or liquefied natural gas;
						(2)the provision of
			 ships or shipping services; or
						(3)financing,
			 brokering, underwriting, or providing insurance or reinsurance.
						(c)Exception for
			 underwriters and insurance providers exercising due diligenceThe
			 President may not impose sanctions under this section with respect to a person
			 that provides underwriting services or insurance or reinsurance if the
			 President determines that the person has exercised due diligence in
			 establishing and enforcing official policies, procedures, and controls to
			 ensure that the person does not underwrite or enter into a contract to provide
			 insurance or reinsurance with respect to the exportation of petroleum, oil, or
			 liquefied natural gas in violation of subsection (a).
					125.Rule of
			 constructionNothing in this
			 title shall be construed to limit the authority of the President to designate
			 foreign persons or foreign entities for inclusion in the Annex to Executive
			 Order 13382 (70 Fed. Reg. 38567; relating to blocking property of weapons of
			 mass destruction proliferators and their supporters).
				CHuman rights
			 sanctions
				131.DefinitionsIn this subtitle:
					(1)Admitted;
			 alienThe terms
			 admitted and alien have the meanings given those
			 terms in section 101(a) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)).
					(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
						(A)the Committee on
			 Foreign Relations, the Committee on Finance, and the Committee on Banking,
			 Housing, and Urban Affairs of the Senate; and
						(B)the Committee on
			 Foreign Affairs, the Committee on Ways and Means, and the Committee on
			 Financial Services of the House of Representatives.
						(3)Credible
			 informationThe term credible information has the
			 meaning given that term in section 4(e)(4) of the Iran Sanctions Act of 1996,
			 as amended by section 104(b) of this Act.
					(4)KnowinglyThe
			 term knowingly has the meaning given that term in section 14 of
			 the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701
			 note).
					(5)United States
			 personThe term United States person has the meaning
			 given that term in section 101(10) of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2010 (22 U.S.C. 8511(10)).
					132.Imposition of
			 sanctions with respect to the transfer of goods or technologies to the Islamic
			 Republic of Iran that may be used to commit human rights abuses
					(a)Investigations; determinations
						(1)In
			 generalExcept as provided in
			 paragraph (3), upon receiving credible information that a person may have
			 engaged in an activity described in paragraph (2), the President shall initiate
			 an investigation and, not later than 180 days after initiating the
			 investigation, make a determination with respect to whether that person engaged
			 in that activity.
						(2)Activity
			 described
							(A)In
			 generalA person engages in an activity described in this
			 subparagraph if the person knowingly, on or after the date of the enactment of
			 this Act—
								(i)transfers, or
			 facilitates the transfer of, goods or technologies described in subparagraph
			 (C) to the Islamic Republic of Iran; or
								(ii)provides
			 services with respect to goods or technologies described in subparagraph (C)
			 after such goods or technologies are transferred to the Islamic Republic of
			 Iran.
								(B)Applicability
			 to contracts and other agreementsA person engages in an activity
			 described in subparagraph (A) without regard to whether the activity is carried
			 out pursuant to a contract or other agreement entered into before, on, or after
			 the date of the enactment of this Act.
							(C)Goods or
			 technologies describedGoods or technologies described in this
			 subparagraph are—
								(i)firearms or
			 ammunition (as those terms are defined in section 921 of title 18, United
			 States Code), accessories for firearms, rubber bullets, clubs, batons, police
			 sticks, mace, stun grenades, tasers or other electroshock weapons, tear gas,
			 water cannons, motorcycles, or surveillance technology, if any of such goods or
			 technologies may be used by the Government of the Islamic Republic of Iran or
			 any of its agencies or instrumentalities;
								(ii)sensitive
			 technology (as defined in section 106(c) of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2010 (22 U.S.C. 8515(c)); and
								(iii)other goods or
			 technologies that the President determines may be used by the Government of the
			 Islamic Republic of Iran, or any of its agencies or instrumentalities, to
			 commit human rights abuses against the people of the Islamic Republic of
			 Iran.
								(3)Special rule to
			 allow for termination of sanctionable activityThe President shall not be required to
			 initiate an investigation, and may terminate an investigation, under this
			 subsection if the President certifies in writing to the appropriate
			 congressional committees that—
							(A)the person whose
			 activity was the basis for the investigation is no longer engaging in the
			 activity or has taken significant verifiable steps toward stopping the
			 activity; and
							(B)the President has
			 received reliable assurances that the person will not knowingly engage in an
			 activity described in paragraph (2) in the future.
							(b)List
						(1)In
			 generalThe President shall
			 submit to the appropriate congressional committees a list of each person the
			 President determines has engaged in an activity described in subsection
			 (a)(2)—
							(A)not later than 210 days after the date of
			 the enactment of this Act, and every 180 days thereafter; and
							(B)as new
			 information becomes available.
							(2)Form of
			 listThe list required by paragraph (1) shall be submitted in
			 unclassified form but may contain a classified annex.
						(c)Asset
			 freezeThe President shall
			 freeze and prohibit all transactions in all property and interests in property
			 of a person on the list required by subsection (b) if such property and
			 interests in property are in the United States, come within the United States,
			 or are or come within the possession or control of a United States
			 person.
					(d)Waiver
			 authorityThe President may
			 waive the application of this section with respect to a person if the
			 President—
						(1)determines that such a waiver is in the
			 national interest of the United States; and
						(2)submits to the
			 appropriate congressional committees a report describing the reasons for the
			 waiver.
						(e)TerminationThe
			 provisions of this section shall terminate on the date described in section
			 105(d) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act
			 of 2010 (22 U.S.C. 8514(d)).
					133.Iran freedom
			 support act reauthorization
					(a)Additional
			 forms of assistanceSection 302(a)(1) of the Iran Freedom Support
			 Act (Public Law 109–293; 22 U.S.C. 2151 note) is amended by adding at the end
			 the following: Such assistance may also include the award of grants and
			 the formation of public-private partnerships to facilitate or subsidize the
			 enrollment in or directly provide Internet-based Farsi- or English-language
			 higher education courses for people in Iran denied access to higher education
			 solely on the basis of their race, religion, ethnicity, language, sexual
			 orientation, belief, political opinion, membership in a political party or
			 independent labor union, or lifestyle..
					(b)Use of near
			 east regional democracy fundsSection 302(c)(1) of such Act is
			 amended by striking and the Human Rights and Democracy Fund and
			 inserting the Human Rights and Democracy Fund, and the Near East
			 Regional Democracy program.
					(c)ReauthorizationSection
			 302(f) of such Act is amended by striking 2011 and inserting
			 2016.
					134.Special
			 representative on human rights and democracy in the Islamic Republic of
			 Iran
					(a)AppointmentThe
			 President shall appoint a Special Representative on Human Rights and Democracy
			 in the Islamic Republic of Iran (in this section and section 135 referred to as
			 the Special Representative) within the Department of State.
					(b)QualificationsThe
			 Special Representative should be a person of recognized distinction in the
			 field of human rights and democracy promotion who shall have the rank of
			 ambassador and shall hold the office at the pleasure of the President.
					(c)DutiesThe
			 Special Representative shall carry out the following duties:
						(1)Coordinate United
			 States Government-wide activities that promote human rights, democracy,
			 political freedom, and religious freedom inside the Islamic Republic of
			 Iran.
						(2)Coordinate United
			 States Government-wide activities that promote human rights, political freedom,
			 and religious freedom for Iranian refugees and asylees living outside the
			 Islamic Republic of Iran.
						(3)Ensure the
			 comprehensive investigation and designation of Iranian human rights abusers in
			 accordance with section 105 of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2011 (22 U.S.C. 8514).
						(4)Coordinate the
			 documentation and publicity of political dissidents and cases of human rights
			 abuse inside the Islamic Republic of Iran.
						(5)Coordinate
			 multilateral efforts to build international support for the promotion of human
			 rights, democracy, political freedom, and religious freedom in the Islamic
			 Republic of Iran, including broadcasting, Internet access, and dissemination of
			 information.
						(6)Encourage the
			 United Nations, multilateral organizations, and human rights nongovernmental
			 organizations to more robustly investigate and report on human rights abuses in
			 the Islamic Republic of Iran.
						(7)Encourage foreign
			 governments to downgrade or sever diplomatic relations with the Government of
			 the Islamic Republic of Iran, enact economic sanctions, and assist Iranian
			 dissidents in response to the Government of the Islamic Republic of Iran's
			 continued violations of human rights.
						(8)Encourage foreign
			 governments to expel the Islamic Republic of Iran from international fora and
			 organizations with a human rights component, including the United Nations Human
			 Rights Council, the United Nations Commission on the Status of Women, the
			 United Nations Educational, Scientific and Cultural Organization, the United
			 Nations Children's Fund, and the International Labour Organization.
						(9)Coordinate all
			 programs funded under the Iran Freedom Support Act (Public Law 109–293; 22
			 U.S.C. 2151 note).
						(d)Authority
						(1)Coordination of
			 activitiesThe Special Representative shall coordinate all
			 activities related to the Islamic Republic of Iran carried out by the Bureau of
			 Near Eastern Affairs, the Bureau of Democracy, Human Rights and Labor, and the
			 Bureau of Population, Refugees and Migration of the Department of State, the
			 Ambassador at Large for International Religious Freedom, and the Special Envoy
			 to Monitor and Combat Anti-Semitism.
						(2)Coordination of
			 Use of fundsThe Special Representative shall coordinate and
			 oversee the obligation and expenditure of funds related to human rights,
			 democracy, Internet freedom, and broadcasting activities in the Islamic
			 Republic of Iran, including funds made available for such purposes to the
			 Middle East Partnership Initiative (MEPI), the Broader Middle East, and North
			 Africa Initiative, the Human Rights and Democracy Fund, and Near Eastern
			 Regional Democracy.
						(e)Diplomatic
			 representationSubject to the direction of the President and the
			 Secretary of State, the Special Representative is authorized to represent the
			 United States in matters and cases relevant to the promotion of human rights,
			 democracy, political freedom, and religious freedom in the Islamic Republic of
			 Iran in—
						(1)contacts with
			 foreign governments, intergovernmental organizations, and specialized agencies
			 of the United Nations, the Organization of Security and Cooperation in Europe,
			 and other international organizations of which the United States is a member;
			 and
						(2)multilateral
			 conferences and meetings relevant to the promotion of human rights, democracy,
			 political freedom, and religious freedom in the Islamic Republic of
			 Iran.
						(f)ConsultationsThe
			 Special Representative shall consult with domestic and international
			 nongovernmental organizations, unions, multilateral organizations and
			 institutions as the Special Representative considers appropriate to fulfill the
			 purposes of this Act.
					(g)FundingOf
			 prior year funds made available for Near East Regional Democracy,
			 the Secretary of State shall provide to the Special Representative such sums as
			 may be necessary for fiscal year 2012 for the hiring of staff, for the conduct
			 of investigations, and for necessary travel to carry out the provisions of this
			 Act.
					135.Comprehensive
			 strategy to promote Internet freedom and access to information in the Islamic
			 Republic of IranNot later
			 than 90 days after the date of the enactment of this Act, the President, in
			 coordination with the Special Representative on Human Rights and Democracy in
			 the Islamic Republic of Iran, shall submit to the Committees on Appropriations
			 and Foreign Affairs of the House of Representatives and the Committees on
			 Appropriations and Foreign Relations of the Senate a comprehensive strategy
			 developed in consultation with the Department of State, other Federal agencies,
			 the National Endowment for Democracy, the Broadcasting Board of Governors, and
			 nongovernmental organizations, including current implementers and unions, as
			 appropriate, to—
					(1)help the people
			 of the Islamic Republic of Iran produce, access, and share information freely
			 and safely via the Internet, including in Farsi and regional languages;
					(2)support the
			 development of counter-censorship technologies that enable the citizens of the
			 Islamic Republic of Iran to undertake Internet activities without interference
			 from their government;
					(3)increase the
			 capabilities and availability of secure mobile communications among human
			 rights and democracy activists in the Islamic Republic of Iran;
					(4)provide resources
			 for digital safety training for media, unions, and academic and civil society
			 organizations in the Islamic Republic of Iran;
					(5)increase the
			 amount of accurate Internet content in local languages in the Islamic Republic
			 of Iran;
					(6)increase
			 emergency resources for the most vulnerable human rights advocates seeking to
			 organize, share information, and support human rights in the Islamic Republic
			 of Iran;
					(7)expand surrogate
			 radio, television, live stream, and social network communications inside the
			 Islamic Republic of Iran and improve Voice of America's Persian News Network
			 and Radio Free Europe/Radio Liberty's Radio Farda to provide 24/7 hourly live
			 news update and breaking news coverage capability;
					(8)expand activities
			 to safely assist and train human rights, civil society, and union activists in
			 the Islamic Republic of Iran to operate effectively and securely;
					(9)defeat all
			 attempts by the Government of the Islamic Republic of Iran to jam or otherwise
			 deny international satellite broadcasting signals; and
					(10)expand worldwide
			 United States embassy and consulate programming for and outreach to Iranian
			 dissident communities.
					136.Expedited
			 consideration of requests for authorization of human rights and
			 democracy-related activities with respect to the Islamic Republic of
			 Iran
					(a)RequirementThe
			 Office of Foreign Assets Control shall establish a 30-day expedited process for
			 the consideration of requests for authorization of human rights or
			 democracy-related activities relating to the Islamic Republic of Iran submitted
			 by—
						(1)entities
			 receiving funds from the Department of State;
						(2)the Broadcasting
			 Board of Governors; and
						(3)other appropriate
			 agencies of the United States Government.
						(b)RegulationsThe
			 Secretary of the Treasury shall prescribe such regulations as are appropriate
			 to carry out the requirement in subsection (a).
					DGeneral
			 provisions
				141.Termination
					(a)In
			 generalThe provisions of,
			 and amendments made by, this title (other than the amendments made by sections
			 104, 105, and 123) shall terminate on the date that is 30 days after the date
			 on which the President certifies to Congress that the Government of the Islamic
			 Republic of Iran—
						(1)has ceased and
			 verifiably dismantled its efforts to design, develop, manufacture, or
			 acquire—
							(A)a nuclear
			 explosive device or related materials and technology;
							(B)chemical and
			 biological weapons; and
							(C)ballistic
			 missiles and ballistic missile launch technology;
							(2)is no longer
			 involved in acts of violence against the people of the Islamic Republic of
			 Iran;
						(3)no longer
			 provides support for acts of international terrorism; and
						(4)poses no threat
			 to the national security, interests, or allies of the United States.
						(b)NotificationThe
			 President shall notify the Committee on Foreign Relations of the Senate and the
			 Committee on Foreign Affairs of the House of Representatives not later than 15
			 days before making a certification described in subsection (a).
					IIExpansion of
			 sanctions with respect to the Islamic Republic of Iran, North Korea, and Syria
			 
			201.DefinitionsIn this title:
				(1)Domestic
			 financial institution; foreign financial institutionThe terms
			 domestic financial institution and foreign financial
			 institution have the meanings given those terms by the Secretary of the
			 Treasury pursuant to section 104(i)(1)(D) of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2010 (22 U.S.C. 8513(i)(1)(D)).
				(2)Financial
			 institutionThe term financial institution means a
			 financial institution specified in subparagraph (A), (B), (C), (D), (E), (F),
			 (G), (H), (I), (J), (M), or (Y) of section 5312(a)(2) of title 31, United
			 States Code.
				202.Sanctions
			 applicable under the Iran, North Korea, and Syria Nonproliferation Act
				(a)Sanctions for
			 acquiring certain materials and providing certain servicesSection 2 of the Iran, North Korea, and
			 Syria Nonproliferation Act (Public Law 106–178; 50 U.S.C. 1701 note) is
			 amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (1),
			 by redesignating subparagraphs (A) through (E) as clauses (i) through (v),
			 respectively, and by moving such clauses, as so redesignated, 2 ems to the
			 right;
						(B)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and by
			 moving such subparagraphs, as so redesignated, 2 ems to the right;
						(C)in the matter
			 preceding subparagraph (A), as redesignated, by striking indicating that
			 that person on or after January 1, 1999 and inserting the following:
			 “indicating that that person—
							
								(1)on or after
				January 1,
				1999
								;
						(D)in paragraph
			 (1)(B), as redesignated—
							(i)by
			 striking paragraph (1) and inserting subparagraph
			 (A); and
							(ii)by striking the
			 period at the end and inserting a semicolon; and
							(E)by adding at the
			 end the following:
							
								(2)on or after the date of the enactment of
				the Iran, North Korea, and Syria Sanctions
				Consolidation Act of 2011, acquired materials mined or otherwise
				extracted within the territory or control of North Korea; or
								(3)except as provided in subsection (f), on or
				after the date of the enactment of the Iran,
				North Korea, and Syria Sanctions Consolidation Act of 2011,
				knowingly provided a vessel, insurance or reinsurance, or any other shipping
				service for the transportation of goods to or from Iran, North Korea, or Syria
				if those goods relate, directly or indirectly, to the activities of Iran, North
				Korea, or Syria with respect to weapons of mass destruction, support for acts
				of international terrorism, or human rights
				abuses.
								;
				and
						(2)by adding at the
			 end the following:
						
							(f)Waiver with
				respect to shipping services for emergency or humanitarian
				purposesThe President may
				waive, on a case-by-case basis, the requirement under subsection (a)(3) to
				include in the list required by subsection (a) foreign persons that provide
				vessels, insurance or reinsurance, or other shipping services for the
				transportation of goods to or from Iran, North Korea, or Syria if the President
				certifies to the appropriate congressional committees that such a waiver is
				necessary for emergency or humanitarian purposes.
							(g)Report with
				respect to petroleum from IranNot later than 180 days after the
				date of the enactment of the Iran, North
				Korea, and Syria Sanctions Consolidation Act of 2011, and every
				180 days thereafter, the President shall submit to the appropriate
				congressional committees a report that—
								(1)describes in
				detail the countries and persons that purchase petroleum, petroleum products,
				or natural gas from Iran;
								(2)assesses the
				extent to which the member countries of the Organization of the Petroleum
				Exporting Countries and other countries that export a significant quantity of
				petroleum have the capacity to increase production of petroleum and petroleum
				products in a manner that would maintain the world supply of petroleum and
				petroleum products in the event that Iran is no longer able to export petroleum
				and petroleum products because of economic sanctions, including economic
				embargoes, imposed with respect to Iran by countries that purchase petroleum or
				petroleum resources from Iran as of the date of the report; and
								(3)describes in
				detail the financial transactions that take place, and the property that is
				located, in the United States of—
									(A)any person
				identified under paragraph (1);
									(B)any person owned
				or controlled by a person identified under paragraph (1); and
									(C)any person that
				holds a significant share of the stock, or a significant number of votes on the
				board of directors, of a person identified under paragraph (1).
									(4)Form of
				reportsA report submitted under this subsection shall be
				submitted in unclassified form, but may contain a classified
				annex.
								.
					(b)Application of
			 certain measuresSection 3 of the Iran, North Korea, and Syria
			 Nonproliferation Act is amended—
					(1)by amending
			 subsection (a) to read as follows:
						
							(a)Application of
				measuresSubject to sections 4 and 5, the President may apply,
				for a period of not less than 2 years, the measures described in subsection (b)
				with respect to—
								(1)each foreign
				person identified in a report submitted under section 2(a);
								(2)each person that
				is a successor, subunit, or subsidiary of a foreign person described in
				paragraph (1); and
								(3)each person that
				owns more than 50 percent of, or controls in fact, a foreign person described
				in paragraph (1) or a person described in paragraph
				(2).
								;
					(2)in subsection
			 (b)—
						(A)by amending
			 paragraph (1) to read as follows:
							
								(1)Executive Order
				12938 prohibitionsThe measures set forth in subsections (b),
				(c), and (d) of section 4 of Executive Order 12938 (50 U.S.C. 1701 note;
				relating to proliferation of weapons of mass
				destruction).
								;
				
						(B)in paragraph (2),
			 by striking that foreign person and inserting a person
			 described in subsection (a);
						(C)in paragraph (3),
			 by striking that person and inserting a person described
			 in subsection (a); and
						(D)by adding at the
			 end the following:
							
								(4)Investment
				prohibitionProhibition on any new investment by a United States
				person in property, including entities, owned or controlled by a person
				described in subsection (a).
								(5)Financing
				prohibitionProhibition on any approval, financing, or guarantee
				by a United States person, wherever located, of a transaction by a person
				described in subsection (a).
								(6)Financial
				assistance prohibitionDenial by the United States Government of
				any credit, credit guarantees, grants, or other financial assistance by any
				agency of the United States Government to a person described in subsection
				(a).
								; 
						(3)in subsection
			 (c)—
						(A)in the matter
			 preceding paragraph (1), by striking foreign person and
			 inserting person described in subsection (a); and
						(B)in paragraphs
			 (1), (2), and (3), by striking foreign each place it appears;
			 and
						(4)by amending
			 subsection (d) to read as follows:
						
							(d)Publication in
				Federal Register
								(1)In
				generalThe President shall publish notice of application of
				measures pursuant to subsection (a) in the Federal Register.
								(2)ContentEach
				notice published pursuant to paragraph (1) shall include the name and address
				(where known) of each person to which measures have been applied pursuant to
				subsection
				(a).
								.
					(c)National
			 security waiverSection 4 of the Iran, North Korea, and Syria
			 Nonproliferation Act is amended to read as follows:
					
						4.Waiver on basis
				of national security
							(a)In
				generalThe President may waive the application of any measure
				under section 3 with respect to a person not earlier than 30 days after the
				President determines and reports in writing to the appropriate congressional
				committees that the waiver is in the national security interests of the United
				States.
							(b)Contents of
				reportA report submitted under subsection (a) shall
				include—
								(1)a description of
				the circumstances and rationale supporting the determination of the President
				that the waiver is in the national security interests of the United States;
				and
								(2)an identification
				of—
									(A)the name and
				address (where known) of the person to which the waiver will be applied;
									(B)in the case of
				activities described in paragraphs (1) and (2) of section 2(a)—
										(i)the specific
				goods, services, or technologies, the transfer or acquisition of which would
				require the application of measures pursuant to section 3 if the President had
				not invoked the waiver authority under subsection (a); and
										(ii)the name and
				address (where known) of the person to which the goods, services, or technology
				were transferred or from which the goods, services, or technology were acquired
				(as applicable); and
										(C)in the case of
				the provision of a vessel, insurance or reinsurance, or another shipping
				service described in section 2(a)(3)—
										(i)a
				description of the vessel or service the provision of which would require the
				application of measures pursuant to section 3 if the President had not invoked
				the waiver authority under subsection (a); and
										(ii)the name and
				address (where known) of the person to which the vessel or service was
				provided.
										(c)FormA
				report submitted under subsection (a) shall be submitted in unclassified form,
				but may contain a classified
				annex.
							.
				(d)Prohibition on
			 landing in the United States of vessels that have landed in Iran, North Korea,
			 or SyriaThe Iran, North Korea, and Syria Nonproliferation Act,
			 as amended by this section, is further amended by adding at the end the
			 following:
					
						8.Prohibition on
				certain vessels landing in the United States; enhanced inspections
							(a)Prohibition on
				certain vessels landing in the United StatesOn and after the
				date of the enactment of the Iran, North
				Korea, and Syria Sanctions Consolidation Act of 2011, a vessel
				may not knowingly land at any port in the United States to load or unload cargo
				or engage in the trade of goods or services if the vessel entered a port in
				Iran, North Korea, or Syria during the 180-day period preceding arrival of the
				vessel at the port in the United States.
							(b)Enforcement;
				enhanced inspectionsNot later than 180 days after the date of
				the enactment of the Iran, North Korea, and
				Syria Sanctions Consolidation Act of 2011, the Secretary of
				Homeland Security, in consultation with the Secretary of the Treasury and the
				Secretary of Commerce, shall prescribe regulations that—
								(1)require each
				vessel requesting to land at a port in the United States to certify that the
				vessel is not prohibited from landing at that port under subsection (a);
								(2)provide for, with
				respect to any vessel that provides a false certification under paragraph
				(1)—
									(A)the prohibition,
				for a period of 2 years, on that vessel landing at a port in the United States;
				or
									(B)the prosecution
				of the owner of that vessel under title 18, United States Code, if the penalty
				provided for under such title is greater than the penalty described in
				subparagraph (A);
									(3)provide a
				mechanism for identifying foreign ports at which vessels have landed during the
				preceding 180-day period that have also landed at ports in Iran, North Korea,
				or Syria during that period;
								(4)require enhanced
				inspection of all vessels arriving at a port in the United States from a
				foreign port identified under paragraph (3); and
								(5)set forth
				procedures for inspecting each vessel described in paragraph (4) that are
				sufficiently rigorous to establish whether the vessel was involved, during the
				180-day period preceding the arrival of the vessel at the port in the United
				States, in any activity that would be subject to sanctions under this Act or
				any other provision of law.
								(c)National
				security waiverThe Secretary of Homeland Security, in
				consultation with the Secretary of the Treasury and the Secretary of Commerce,
				may waive the application of subsections (a) and (b) with respect to a vessel
				not earlier than 30 days after the Secretary of Homeland Security—
								(1)determines that
				the waiver is in the national security interests of the United States;
				and
								(2)submits to the
				appropriate congressional committees a report describing the reasons for the
				determination.
								(d)Port
				definedFor purposes of this section, the term port
				means a
				seaport.
							.
				(e)Conforming
			 amendmentsThe Iran, North Korea, and Syria Nonproliferation Act,
			 as amended by this section, is further amended—
					(1)in section 2(a),
			 by striking Committee on International Relations of the House of
			 Representatives and the Committee on Foreign Relations of the Senate
			 and inserting appropriate congressional committees;
					(2)in section
			 5—
						(A)in the section
			 heading, by striking sections 3 and 4 and inserting
			 section
			 3; and
						(B)in subsection
			 (a)—
							(i)in
			 the matter preceding paragraph (1), by striking Sections 3 and 4 shall
			 not apply to a foreign person 15 days after the President reports to the
			 Committee on International Relations of the House of Representatives and the
			 Committee on Foreign Relations of the Senate and inserting The
			 measures described in section 3(b) shall not apply to a person described in
			 section 3(a) 15 days after the President reports to the appropriate
			 congressional committees;
							(ii)by
			 redesignating paragraphs (1) through (4) as subparagraphs (A) through (D),
			 respectively, and by moving such subparagraphs, as so redesignated, 2 ems to
			 the right;
							(iii)by inserting
			 after that— the following:
								
									(1)in the case of a
				transfer or acquisition of goods, services, or technology described in section
				2(a)(1)—
									;
							(iv)in
			 paragraph (1)(C), as redesignated, by striking section 2(a)(1)
			 and inserting section 2(a)(1)(A);
							(v)in
			 paragraph (1)(D), as redesignated, by striking the period and inserting a
			 semicolon; and
							(vi)by
			 adding at the end the following:
								
									(2)in the case of an
				acquisition of materials mined or otherwise extracted within the territory of
				North Korea described in section 2(a)(2), the person did not acquire such
				materials; or
									(3)in the case of
				the provision of a vessel, insurance or reinsurance, or another shipping
				service for the transportation of goods to or from Iran, North Korea, or Syria
				described in section 2(a)(3), the person did not provide such a vessel or
				service.
									;
				and
							(C)in subsection
			 (b)—
							(i)in
			 paragraph (1), by striking each foreign person identified in each report
			 submitted pursuant to section 2(a) and inserting each person
			 described in section 3(a); and
							(ii)in paragraph
			 (2), by striking a foreign person identified in a report submitted
			 pursuant to section 2(a) and inserting a person described in
			 section 3(a); and
							(3)in section
			 6—
						(A)by striking
			 Committee on International Relations each place it appears and
			 inserting Committee on Foreign Affairs; and
						(B)by striking
			 Committee on Science each place is appears and inserting
			 Committee on Science and Technology.
						(f)DefinitionsSection
			 7 of the Iran, North Korea, and Syria Nonproliferation Act is amended—
					(1)in paragraph
			 (2)—
						(A)in the paragraph
			 heading, by striking ;
			 person;
						(B)in the matter
			 preceding subparagraph (A), by striking The terms foreign
			 person and person mean and inserting The
			 term foreign person means;
						(C)in subparagraph
			 (B), by striking the semicolon and inserting ; and;
						(D)in subparagraph
			 (C), by striking ; and and inserting a period; and
						(E)by striking
			 subparagraph (D);
						(2)by striking
			 paragraph (3) and redesignating paragraphs (4) and (5) as paragraphs (3) and
			 (4), respectively; and
					(3)by adding at the
			 end the following:
						
							(5)United States
				personThe term United States person means—
								(A)a natural person
				who is a citizen or resident of the United States; or
								(B)an entity that is
				organized under the laws of the United States or any State or territory
				thereof.
								(6)Appropriate
				congressional committeesThe term appropriate congressional
				committees means the Committee on Foreign Affairs and the Committee on
				Financial Services of the House of Representatives and the Committee on Foreign
				Relations and the Committee on Banking, Housing, and Urban Affairs of the
				Senate.
							(7)VesselThe
				term vessel has the meaning given that term in section 1081 of
				title 18, United States
				Code.
							.
					203.Identification
			 of, and immigration restrictions on, senior officials of the governments of the
			 Islamic Republic of Iran, North Korea, and Syria, and their associates
				(a)IdentificationNot
			 later than 180 days after the date of the enactment of this Act, and annually
			 thereafter, the President shall publish a list of each individual the President
			 determines is—
					(1)a senior official
			 of the Government of the Islamic Republic of Iran, North Korea, or Syria,
			 including a member of Iran's Islamic Revolutionary Guard Corps; or
					(2)a close associate
			 of an individual described in paragraph (1).
					(b)Restrictions on
			 visas and adjustments in immigration statusIf the Secretary of
			 State or the Secretary of Homeland Security, as appropriate, determines that
			 there is credible evidence that an individual is on the list required by
			 subsection (a), the Secretary of State or the Secretary of Homeland Security
			 may not grant the individual immigration status in, or admit the individual to,
			 the United States.
				(c)Waiver for
			 national interestsThe President may waive the application of
			 subsection (a) with respect to individual if the President—
					(1)determines that
			 such a waiver is in the national interests of the United States; and
					(2)not less than 7
			 days before the waiver takes effect, notifies Congress of the waiver and the
			 reason for the waiver.
					204.Reports by
			 certain financial institutions with respect to activities carried out with
			 sanctioned financial institutions
				(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of the Treasury shall prescribe regulations
			 requiring each domestic financial institution and any foreign financial
			 institution that operates in the United States to report to the Secretary with
			 respect to whether the financial institution engages in any transactions
			 with—
					(1)any financial
			 institution whose property or interests in are blocked pursuant to the
			 International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) as a
			 result of the involvement of that financial institution in any activity in or
			 by the Islamic Republic of Iran, North Korea, or Syria with respect to support
			 for acts of international terrorism or the proliferation of weapons of mass
			 destruction; or
					(2)any financial
			 institution that engages in any transactions with a financial institution
			 described in paragraph (1).
					(b)Penalties
					(1)Prohibition on
			 operating in the United StatesA foreign financial institution
			 that operates in the United States may not continue to operate in the United
			 States if the institution—
						(A)reports that the
			 institution engages in transactions with a financial institution described in
			 paragraph (1) or (2) of subsection (a);
						(B)does not submit a
			 report required by that subsection after the Secretary of the Treasury has
			 warned the institution 2 times that it is required to submit that report;
			 or
						(C)submits a false
			 report under that subsection and does not correct the factual errors in the
			 report after the Secretary of the Treasury has warned the institution 2 times
			 about the errors.
						(2)Restriction on
			 domestic financial institutionsA domestic financial institution
			 may not conduct any transactions with a financial institution that—
						(A)is required to
			 submit a report under subsection (a); and
						(B)(i)does not submit a
			 report required by subsection (a);
							(ii)reports under that subsection that
			 the financial institution engages in transactions with financial institutions
			 described in paragraph (1) or (2) of that subsection; or
							(iii)submits a false report under that
			 subsection.
							(c)WaiverThe
			 President may waive the application of a penalty under subsection (b) with
			 respect to a financial institution on a case-by-case basis if the
			 President—
					(1)certifies to the
			 appropriate congressional committees that the waiver is in the national
			 security interests of the United States; and
					(2)submits to those
			 committees not less than 15 days before the waiver takes effect a report
			 that—
						(A)identifies the
			 financial institution to which the waiver applies by name; and
						(B)provides an
			 explanation for the need for the waiver.
						205.Sanctions with
			 respect to critical defense resources provided to or acquired from the Islamic
			 Republic of Iran, North Korea, or Syria
				(a)In
			 generalThe President shall apply the sanctions described in
			 subsection (b) to any person the President determines is providing to, or
			 acquiring from, the Islamic Republic of Iran, North Korea, or Syria any good or
			 technology that the President determines is used, or is likely to be used, for
			 military applications.
				(b)Sanctions
			 describedThe sanctions described in this subsection are, with
			 respect to a person described in subsection (a), the following:
					(1)Foreign
			 exchangeProhibiting any transactions in foreign exchange that
			 are subject to the jurisdiction of the United States and in which that person
			 has any interest.
					(2)Banking
			 transactionsProhibiting any transfers of credit or payments
			 between financial institutions or by, through, or to any financial institution,
			 to the extent that such transfers or payments are subject to the jurisdiction
			 of the United States and involve any interest of that person.
					(3)Property
			 transactionsProhibiting any person from—
						(A)acquiring,
			 holding, withholding, using, transferring, withdrawing, transporting,
			 importing, or exporting any property that is subject to the jurisdiction of the
			 United States and with respect to which the person described in subsection (a)
			 has any interest;
						(B)dealing in or
			 exercising any right, power, or privilege with respect to such property;
			 or
						(C)conducting any
			 transaction involving such property.
						(4)Loan
			 guaranteesProhibiting the head of any Federal agency from
			 providing a loan guarantee to that person.
					(c)Restrictions on
			 export licenses for nuclear cooperation and certain loan
			 guaranteesBefore issuing a
			 license for the exportation of any article pursuant to an agreement for
			 cooperation under section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153)
			 or approving a loan guarantee or any other assistance provided by the United
			 States Government with respect to a nuclear energy projects, the Secretary of
			 Energy, the Secretary of Commerce, and the Nuclear Regulatory Commission shall
			 certify to Congress that issuing the license or approving the loan guarantee or
			 other assistance (as the case may be) will not permit the transfer of any good
			 or technology described in subsection (a) to the Islamic Republic of Iran,
			 North Korea, or Syria.
				
